Exhibit 99.2 Directors’ Report on the State of the Company’s Affairs for the nine-month and three-month period ended September 30, 2011 Directors' Report on the state of the corporation's affairs for the periods ended September 30, 2011 We respectfully present the Directors' Report on the state of affairs of Bezeq – The Israel Telecommunication Corp. Limited ("the Company") and the consolidated Group companies (the Company and the consolidated companies together are hereinafter referred to as “the Group"), for the nine-month period ended September 30, 2010 and for the three-month period then ended ("Quarter"). The Directors' Report contains a condensed review of its subject-matter, and it assumes that the Directors' Report at December 31, 2010 is also available to the reader. Commencing April 25, 2010, the financial statements of Walla! Communications Ltd. ("Walla") are consolidated in the financial statements of the Group. The Group reports on four main segments of operation in its financial statements: 1) Domestic fixed-line communications 2) Cellular communications 3) International communications, internet and NEP services 4) Multi-channel television In addition, the Company has an "Others" segment in its financial statements, which consists mainly of Internet services and the operation of Internet portals (through Walla), and customer center services (through Bezeq On Line). The Others segment is not material at the Group level. Profit for the reporting period amounted to NIS 1,540 million,1 compared with a profit of NIS 1,868 million in the corresponding period, a decrease of approximately 17.6%. Profit for the reporting Quarter amounted to NIS 549 million, compared with NIS 588 million in the corresponding quarter, a decrease of 6.6%. The Company's EBITDA (operating profit before depreciation and amortization) decreased from NIS 3,884 million in the corresponding period and NIS 1,329 million in the corresponding quarter, to NIS 3,584 million in the current period and NIS 1,301 million in the Quarter. The results of the reporting period and the Quarter were affected by a large number of factors as described in the following pages, including expenses in respect of early retirement which were recordedin the reporting period. 1 In this translation of the Directors' Report, all amounts should be understood by the reader to be rounded to the nearest million or thousand, as the case may be. 2 Directors' Report on the state of the corporation's affairs for the periods ended September 30, 2011 1. Remarks of the Board of Directors on the state of the corporation's affairs, the results of its operations, its equity, cash flows and other subjects Financial condition Assets The Group's assets at September 30, 2011 amount to NIS 18.49 billion, compared with NIS 15.25 billion on September 30, 2010, of which NIS 5.96 billion (32%) are fixed assets compared with NIS 5.53 billion (36%) on September 30, 2010. The increase in the Group's assets stems mainly from the Domestic Fixed-Line Communications segment, as described below. In the Domestic Fixed-Line Communications segment, there was an increase of NIS 2.8 billion in total assets, without investment in associates, compared with September 30, 2010. The increase stemmed mainly from the investment of most of the proceeds from an issue of debentures in the current quarter in shekel trust funds and from a rise in fixed asset balances due to deployment of the NGN system and a rise in cash and intangible asset balances. In the Cellular segment, assets increased from NIS 4.85 billion on September 30, 2010 to NIS 5.40 billion at September 30, 2011. The increase stemmed mainly from an increase in the customer balance due to an increase in revenue from sales of terminal equipment on instalments, which was partially offset by a decrease in property, plant and equipment, in intangible assets and in investment in financial assets held for trade. In the International Communications, Internet and NEP services segment, total assets increased by NIS 175 million. Most of the increase occurred in property, plant and equipment balances following investment in laying the undersea cable. Liabilities The Group's debt to financial institutions and debentures-holders at September 30, 2011 amounted to NIS 9.61 billion, compared with NIS 5.73 billion on September 30, 2010. The increase in debt stemmed from the Domestic Fixed-Line Communications segment, due to an issue of debentures and receipt of bank loans (see Note 12 to the financial statements). The increase was slightly moderated by repayment of debentures and loans in the segment and in the Cellular segment. 3 Directors' Report on the state of the corporation's affairs for the periods ended September 30, 2011 Results of operations Principal results Below are condensed data from the consolidated statements of income. For the nine-month period ended For the three-month period ended September 30 September 30 Increase Change Increase Change NIS millions NIS millions (Decrease) % NIS millions NIS millions (Decrease) % Continuing operations Revenues ) (2
